Citation Nr: 1017301	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  03-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for limitation of 
motion of the left index finger.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for allergic rhinitis.  

4.  Entitlement to service connection for radiculopathy of 
the left lower extremity.  

5.  Entitlement to service connection for radiculopathy of 
the right lower extremity.  

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

7.  Entitlement to service connection for a lumbosacral spine 
disorder.  

8.  Entitlement to service connection for a skin disorder, to 
include of the bilateral thighs and axillary.    

9.  Entitlement to service connection for arthritis of the 
bilateral shoulders, hips, knees, hands, arms, wrists, 
ankles, and right foot.  

10.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound of the left foot prior to April 15, 2004.  

11.  Entitlement to a rating in excess of 20 percent for a 
gunshot wound of the left foot.  

12.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

13.  Entitlement to an effective date prior to April 15, 
2004, for the award of a 20 percent rating for a gunshot 
wound to the left foot.  

14.  Entitlement to an effective date prior to April 15, 
2004, for the award of a separate 20 percent rating for 
neuralgia of the left foot.  

15.  Entitlement to an effective date prior to April 15, 
2004, for the award of a separate 10 percent rating for a 
scar of the left foot.  

16.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1945, from February 1946 to January 1949, and from September 
1950 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, August 2004, August 2008, 
and July 2009 rating decisions of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 15, 2004, the Veteran's gunshot wound to 
the left foot resulted in pain and a gait abnormality, but 
did not prevent him from ambulating with the aid of a cane or 
walker.  

2.  Subsequent to April 15, 2004, the Veteran's gunshot wound 
to the left foot was characterized by pain and a gait 
abnormality, but did not prevent him from ambulating with the 
aid of a cane or walker.  

3.  The Veteran's claim for an increased rating for gunshot 
wound to the left foot was received on September 19, 2001.  

4.  The Veteran has been awarded service connection for PTSD, 
rated at 30 percent, for resection of the first cervical rib, 
with intermittent paresthesia of the right arm, rated at 20 
percent, for a gunshot wound of the left foot, rated at 20 
percent, for neuralgia of the left foot, rated at 20 percent, 
for a gunshot wound of the left thigh, rated at 10 percent, 
for a gunshot wound scar of the left foot, rated at 10 
percent, and for wounds of the right wrist and left hand, at 
noncompensable rating; his combined rating is 70 percent.  

5.  In a January 2009 written statement, the Veteran stated 
he wished to withdraw his pending appeals pursuant to a grant 
of a TDIU.  


CONCLUSIONS OF LAW

1.  A 20 percent rating, but no higher, is granted for a 
gunshot wound to the left foot for the time period prior to 
April 15, 2004.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, 
Diagnostic Code (DC) 5310 (2009).  

2.  A rating in excess of 20 percent for a gunshot wound to 
the left foot is denied.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.56, 4.73, DC 5310 (2009).  

3.  An effective date of September 19, 2001, but no earlier, 
is warranted for the award of a separate 20 percent rating 
for neuralgia of the left foot.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2009).  

4.  An effective date of September 19, 2001, but no earlier 
is warranted for the award of a separate 10 percent rating 
for a residual scar of the left foot.  38 U.S.C.A. §§ 5110, 
7105 (West 2002); 38 C.F.R. § 3.400 (2009).  

5.  The Veteran's service-connected disabilities render him 
unable to obtain and maintain gainful employment.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.16 (2009).  

6.  The criteria for withdrawal of an appeal of all other 
issues by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Gunshot Wound to the Left Foot

The Veteran seeks an increased rating for his gunshot wound 
to the left foot, rated as 10 percent disabling prior to 
April 15, 2004, and 20 percent thereafter.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Veterans Claims Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board will consider whether 
staged ratings are appropriate to the pending appeal.  

This disability is currently rated under DC 5310, for Muscle 
Group X, which encompasses the plantar and dorsal intrinsic 
muscles of the foot.  Their functions include movements of 
the forefoot and toes and propulsion thrust in walking.  A 10 
percent rating for moderate impairment, a 20 percent rating 
for moderately severe impairment, and a 30 percent rating for 
severe impairment.  38 C.F.R. § 4.73, DC 5310 (2009).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The criteria for the evaluation of a muscle injury are set 
forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2009).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2009).  

For muscle groups injuries in the same anatomical region but 
which do not act upon the same joint, the evaluation for the 
most severely-injured muscle group will be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.  For muscle group injuries in different 
anatomical regions that do not act upon ankylosed joints, 
each muscle group injury shall be rated separately and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55(e), (f) (2009).  



10 Percent Rating Prior to April 15, 2004

A VA general medical examination was afforded the Veteran in 
June 2002.  A history of a shell fragment wound to the left 
foot, sustained during World War II, was noted.  He was 
initially treated for approximately four months, and then 
returned to duty.  He continued to serve for more than 20 
years thereafter.  

More recently, he had been experiencing increased pain and 
soreness of the left foot.  His symptoms worsened with use.  
Constant numbness was reported in both the left and right 
foot.  Swelling and stiffness were also reported.  He 
reported no regular treatment for his left foot disability.  
He used over-the-counter medication for pain, but did not use 
an orthopedic device specifically for his left foot.  He did 
however walk with a cane.  

On physical examination, an old shell fragment wound scar was 
visible.  This scar was well-healed, without abnormality, and 
was without pain to deep palpation, or edema.  No open ulcers 
or wounds of the left foot were visible, and peripheral 
pulses were good.  No pain to palpation was present anywhere 
along the foot, although some decreased sensory perception 
was suggested along the plantar surface of the foot.  Mild 
swelling was also present in the left ankle.  

An old surgical scar was also present along the dorsal aspect 
of the left foot.  This scar was 3 inches in length, and 
well-healed, without edema or pain to deep palpation.  His 
left foot disability impaired his gait, such that he could 
not walk on his heels or toes.  June 2002 X-rays of the left 
foot confirmed the bony structures of the left foot were 
intact, and the interarticular spaces were within normal 
limits.  The soft tissue was unremarkable.  No significant 
bony or joint abnormalities were observed.  The final 
impression was of residuals of a gunshot wound to the left 
foot.  

Outpatient treatment records for the period between 2002-2004 
confirm occasional reports of pain, for which the Veteran 
used medication.  His reported symptoms mirrored those noted 
above on VA examination.  

Considering first the propriety of the 10 percent rating 
effective prior to April 15, 2004, for the gunshot wound to 
the left foot, the Board observes that his left foot 
disability resulted in significant functional impairment, 
according to the June 2002 examination report.  According to 
the examiner, the Veteran's gait was altered due to his 
gunshot wound, and he required a cane to aid his mobility.  

While his mobility was impaired by additional factors 
unrelated to his left foot disability, the Board nonetheless 
finds that the evidence is in relative equipoise between a 
finding of moderate and moderately severe impairment prior to 
April 15, 2004.  Thus, in light of 38 C.F.R. §§ 4.3 and 4.7, 
a disability rating of 20 percent and no higher is warranted 
prior to April 15, 2004 for the Veteran's gunshot wound of 
the left foot.  

A 20 Percent Rating

As the Veteran has now been awarded a rating of 20 percent 
both before and after April 15, 2004, the Board will now 
consider the propriety of a rating in excess thereof.  

The Veteran was afforded a VA medical examination of his left 
foot in April 2004.  He reported a history of recurrent pain 
and numbness of the left foot, worsening recently.  His pain 
increased with use, and his numbness encompassed the whole 
left foot, to include the toes.  He stated his left foot pain 
limited his mobility and interfered with his daily 
activities.  He used a cane to aid his mobility.  

On physical examination he had a gunshot wound scar along the 
dorsal aspect of the left foot which was tender to palpation 
but was otherwise well healed.  Peripheral pulses were within 
normal limits, and no edema, open wounds or ulcers, 
callosities, or skin changes were observed.  Pain was noted 
on palpation throughout the left foot, especially in 
proximity to the gunshot wound.  

Neurological evaluation of the left foot revealed significant 
hypoesthesia of the dorsal aspect of the left foot, 
especially around the gunshot wound.  Hypoesthesia was also 
present along the plantar surface of the foot.  The Veteran's 
gait was abnormal, and he could not walk on his heels and 
toes secondary to his recurrent left foot pain.  No hallux 
deformities were present.  On X-ray examination, his left 
foot exhibited degenerative changes, with a valgus deformity 
of the left great toe.  

The final impression was of a traumatic transection of a 
branch of the left medial sural cutaneous nerve of the left 
foot, resulting in neuralgia of the left foot.  In the 
examiner's opinion, the Veteran's hypoesthesia of the left 
foot was a result of his in-service gunshot wound to the 
same.  

The Veteran was next afforded a VA examination in February 
2006.  Recurrent pain and numbness of the left foot were 
again reported, worsening recently.  He stated the pain 
worsened with use, and thus interfered with his daily 
activities.  He used a cane and took over-the-counter 
medication to address his symptoms.  His left foot pain was 
generally mild to moderate, but was occasionally severe, 
causing him to stay home by order of his physician.  

On physical examination, a gunshot wound scar was evident 
along the dorsal aspect of the foot.  The scar was well-
healed but slightly tender to the touch.  Peripheral pulses 
were within normal limits, but slight edema was present 
involving the entire left foot.  No open wounds, ulcers, skin 
changes, vascular changes, or hammertoes were present.  The 
Veteran reported pain with palpation across the left foot.  
No limitation of motion was present.  

Neurological evaluation of the left foot revealed significant 
hypoesthesia or numbness across the dorsal aspect of the left 
foot, especially around the gunshot wound of the left foot.  
Numbness was also present along the dorsal aspect and toes of 
the left foot.  Hypoesthesia was again present along the 
plantar surface of the foot.  The Veteran's gait was also 
abnormal, and he could not walk on his heels and toes 
secondary to his recurrent left foot pain.  A hallux valgus 
deformity of the left great toe was also present.  X-rays of 
the left foot revealed a calcaneal spur and old healed 
fracture of the left little toe.  

In January 2008, the Veteran was again afforded a VA medical 
examination.  Examination findings were consistent with those 
already noted on prior examinations.  He continued to report 
increasing pain and numbness of the left foot, worsening with 
use.  He continued to use a cane, and took over-the-counter 
medication for his left foot pain.  

On physical examination, a 8 cm by .25 cm scar was present.  
The scar was tender to palpation but was otherwise well-
healed.  Peripheral pulses were within normal limits.  
Hypoesthesia was again observed along the dorsal and plantar 
aspects of the left foot, as well as the toes.  X-rays of the 
left foot confirmed a small calcaneal spur with mild 
arthritic changes of the metatarsophalangeal joint, an old 
healed fracture of the fifth toe, and a recent fracture of 
the third toe.  

Most recently, the Veteran was afforded VA general medical 
examination in March 2009, at which time findings pertinent 
to the left foot were made.  He again reported some swelling, 
pain, and "stinging" of the left foot, but denied any 
complaints regarding his scar.  He did not use an orthotic 
device for his shoe, and no modification in shoe wear was 
observed.  He used medication for his left foot pain.  He 
used a walker to aid mobility.  His gait was otherwise 
appropriate for his age, with no limp noted.  

On physical examination, a dorsal transverse scar was present 
in the mid fourth metatarsal area.  This scar was freely 
moveable and nontender.  Tenderness was noted with passive 
plantar flexion of the toes, and moderate clawing was present 
along the third through fifth toes.  Motor strength was 3-4/5 
during range of motion.  No additional pain, limitation of 
motion, weakness, fatiguability, or incoordination was noted 
with repetitive motion.  Trace edema was observed.  Sensation 
was generally intact in the left foot.  

Outpatient clinical treatment reports confirm the 
symptomatology reported by the Veteran above.  Clinical 
treatment records do not reflect surgery, hospitalization, or 
prolonged impairment related to the left foot disability.  

After considering the totality of the evidence, the Board 
finds a rating in excess of 20 percent is not warranted for 
the Veteran's gunshot wound to the left foot.  According to 
the various examination reports and other evidence, his left 
foot disability disrupts his gait, but does not prevent him 
from walking with the aid of an walker.  Also, his left foot 
has been without ulcers, open wounds, circulatory impairment, 
or incapacitating pain of the foot.  

Some range of motion was retained in the left foot, and the 
Veteran did not require recent or frequent hospitalization or 
surgery for his left foot disability.  Additionally, no 
additional impairment due to such factors as pain, pain on 
use, weakness, fatiguability, or incoordination have been 
reported.  

Overall, the preponderance of the evidence is against a 
finding of severe impairment resulting from the Veteran's 
gunshot wound to the left foot, for which a 30 percent rating 
would be warranted under DC 5310.  Additionally, as severe 
impairment has not been demonstrated at any time during the 
pendency of this appeal, a staged rating is not warranted at 
the present time.  

As noted above, the Veteran has already been awarded, within 
an April 2004 rating decision, separate compensable ratings 
for his residual scar and neuralgia to the left foot, and he 
did not appeal the initial ratings assigned those 
disabilities.  Therefore, the Board need not further consider 
entitlement to separate compensable ratings for additional 
residuals of his gunshot wound to the left foot at this time.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant DC for 
the disability at issue.  The Board observes that he is 
retired due to age, and has not required recent or frequent 
hospitalization for his left foot disability.  No examiner 
has stated that his left foot disability alone was the cause 
of any marked interference with employment, and he both 
served in service and worked for the Post Office for many 
years after his initial injury to the left foot.  

In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of the service-connected 
disability.  See 38 U.S.C.A. § 1155 (West 2002) (disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the evidence supports a disability rating of 
20 percent prior to April 15, 2004, and no higher either 
prior or subsequent to that date.  As a preponderance of the 
evidence is against the award of an increased rating in 
excess of that awarded herein, the benefit of the doubt 
doctrine is not applicable in the instant appeal. 

Earlier Effective Dates

The Veteran seeks effective dates prior to April 15, 2004, 
for the award of separate compensable ratings for neuralgia 
and scarring of the left foot.  The effective date of April 
15, 2004, was selected for these disabilities as that was the 
date of the VA examination which found these residuals were 
causally related to his service-connected gunshot wound of 
the left foot.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In the 
case of claims for an increased rating, the effective date 
assigned is generally the date of receipt of the claim, or 
the date the entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

However, if the claim is filed within one year of the date 
that evidence first shows an increase in the disability 
rating has occurred, the earliest date of which an increase 
is factually ascertainable will be used, not necessarily the 
date of receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1), 
(2) (2009); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
Evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.  An increase cannot be assigned prior to 
being clinically established.  38 C.F.R. § 3.400 (2009).  

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. West, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  An "informal claim must identify the 
benefit sought."  Id.  

The Federal Circuit has elaborated that VA "has a duty to 
fully and sympathetically develop the veteran's claim to its 
optimum in order to determine if an informal claim had been 
raised.  With respect to all pro se pleadings, VA [must] give 
a sympathetic reading to the Veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations."  Szemraj v. Principi, 357 
F.3d 1370 (2004). 

Applicable statutory and regulatory provisions require the 
Board to look at all communications in the file that may be 
interpreted as applications or claims, formal or informal, 
for increased benefits and then to all other evidence of 
record to determine the earliest date as of which, within the 
one year prior to the filing of a formal claim for an 
increased rating, the increase in disability was 
ascertainable.  Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  

In this case, the Veteran's informal claim for an increased 
rating was received by the RO on September 19, 2001; the RO 
granted the Veteran separate compensable ratings effective 
from April 15, 2004, based on a VA medical examination which 
determined these disabilities were related to his gunshot 
wound to the left foot.  

VA generally recognizes that separate ratings may be assigned 
for disabilities resulting from a single incident or injury, 
such as a gunshot wound, related to service.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition).  

In the present case, while the April 2004 examination 
confirmed that the Veteran's neuralgia and scar were, in 
fact, residuals of an in-service gunshot wound to the left 
foot, he nevertheless had reported those same symptoms on 
prior examinations and within his contentions to VA.  For 
example, within the June 2002 VA examination report, he was 
noted to report both pain and "constant numbness" of the 
left foot.  

Additionally, both a gunshot wound and surgical scar were 
noted on physical examination at that time, and were in fact 
noted during service.  He has also reported longstanding pain 
and numbness of the left foot at the sight of his gunshot 
wound, and though he is a layperson, he is competent to 
testify regarding observable symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Therefore, the Board, affording the Veteran the benefit of 
the doubt, finds that because the symptomatology related to 
his neuralgia and residual scar of the right foot was present 
prior to April 15, 2004, the date of the VA examination 
discussed above and the effective date assigned by the RO, an 
earlier effective date is warranted.  Specifically, the Board 
finds an effective date of September 19, 2001, the date of 
receipt of the Veteran's claim, should be assigned for the 
award of separate compensable ratings for residual scar and 
neuralgia of the left foot due to a gunshot wound.  

Nevertheless, the Board finds the preponderance of the 
evidence is against an effective date prior to September 19, 
2001, for the award of separate ratings for the Veteran's 
residual scar and neuralgia of the left foot due to a gunshot 
wound.  As noted above, an earlier effective date may be 
granted in an increased rating claim where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  

If an increase in disability occurred within one-year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  Otherwise, if the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  

In the present case, the Veteran has long claimed numbness 
and pain of the left foot, and his scar has been noted on 
prior examinations more than one year prior to the September 
2001 receipt of his current claim.  For example, a July 1998 
VA examination report indicated that he had frequent numbness 
of the toes of the left foot, and his dorsal scar of the left 
foot was also noted on physical examination.  Thus, because a 
claim was not received within a year that it became factually 
ascertainable that an increase in disability had occurred, an 
effective date prior to the date of claim is not warranted.  

In conclusion, the Board finds an effective date of September 
19, 2001, and no earlier, is warranted for the award of 
separate compensable ratings for the Veteran's residual scar 
and neuralgia of the left foot secondary to a gunshot wound.  
As a preponderance of the evidence is against the award of an 
effective date prior to September 19, 2001, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  

TDIU

The Veteran also seeks a TDIU.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Veterans Claims Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  Therefore, the Board finds it has 
jurisdiction to consider the Veteran's claim for a TDIU.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (2009).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2009).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  In 
determining whether a single disability is rated at the 
minimum levels of 40 or 60 percent, disabilities resulting 
from a common etiology or a single accident may be considered 
as one disability.  Id.  

Where a Veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where a veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. § 4.16(b) (2009).  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or a Veteran's 
advancing age.  See 38 C.F.R. §§ 3.341(a), 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  See 38 C.F.R. 
§ 4.3 (2009).  

In the present case, the Veteran has been awarded service 
connection for PTSD, rated at 30 percent; for resection of 
the first cervical rib, with intermittent paresthesia of the 
right arm, rated at 20 percent; for a gunshot wound of the 
left foot, rated at 20 percent; for neuralgia of the left 
foot, rated at 20 percent; for a gunshot wound of the left 
thigh, rated at 10 percent; for a gunshot wound scar of the 
left foot, rated at 10 percent, and; for wounds of the right 
wrist and left hand, at a noncompensable rating.  

His combined rating is 70 percent.  The Board also notes that 
his gunshot wound, neuralgia, and scar of the left foot all 
result from a single incident or injury, and thus may be 
considered as a single disability, with a single combined 
rating of 40 percent.  See 38 C.F.R. § 4.16(a) (2009).  

Based on the above, the Board finds the Veteran meets the 
schedular criteria for consideration of a TDIU; that is, he 
has a single disability rated at least 40 percent, and a 
combined rating of at least 70 percent.  In denying his 
claim, the RO relied on two March 2009 VA medical 
examinations which concluded he was not unemployable.  
However, the Board finds these examinations insufficient for 
several reasons.  

First, considering the March 2009 VA general medical 
examination, the Board observes that the examiner did not 
have the opportunity to review the claims file, to include 
the Veteran's full medical history.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  

The examiner also concluded that the Veteran's neuralgia of 
the right upper extremity was "mostly related" to his 
nonservice-connected degenerative disc disease of the 
cervical spine, despite earlier finding it was "impossible 
to say how much of [the Veteran's neuralgia] is related to 
his [service-connected] surgery for removal of the congenital 
cervical rib."  

If the symptomatology from the service-connected right upper 
extremity injury residuals cannot be differentiated from any 
nonservice-connected connected neurological manifestations, 
the Veterans Claims Court has held that, in such cases, VA is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does the same.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam)(citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996)).  For these reasons, the Board 
finds the March 2009 VA general medical examination and 
opinion to be of limited probative value.  

Second, the March 2009 VA psychiatric examination concluded 
only that the Veteran "did not exhibit total disability at 
this time secondary to psychiatric symptoms;" however, the 
examiner did not consider the Veteran's other service-
connected disabilities, and whether they resulted in 
individual unemployability on a cumulative basis.  See 
38 C.F.R. § 4.16 (2009).  For this reason, this examination 
and opinion is also of limited probative value.  

After reviewing the totality of the record, the Board finds 
the evidence in relative equipoise.  The evidence presented 
to the Board suggests significant cumulative impairment to 
the Veteran's employability resulting from his various 
service-connected disabilities.  

For example, according to the March 2009 general medical 
examination, the Veteran utilized a walker to aid his 
mobility, and was observed to have paresthesia of the right 
upper extremity.  The March 2009 VA psychiatric examination 
also noted disequilibrium with walking any significant 
distance.  He also has not worked in over 20 years.  Taking 
the record as a whole, the Board finds equal evidence both 
for and against the Veteran's TDIU claim.  Therefore, the 
benefit of the doubt must be afforded the Veteran, and his 
claim is granted.  

Withdrawal of Other Issues

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2009).  

In the present case, the appellant, through his authorized 
representative, indicated that if TDIU was granted, it was 
his intent to withdrawn his appeal on all remaining issues, 
to include the following: entitlement to an earlier effective 
date for the award of an increased rating for a gunshot wound 
of the left foot; service connection for limitation of motion 
of the left index finger; service connection for 
hypertension; service connection for allergic rhinitis; 
service connection for radiculopathy of the lower 
extremities; service connection for degenerative disc disease 
of the cervical spine; service connection for a lumbosacral 
spine disability; service connection for a skin disorder, 
and; service connection for arthritis of the bilateral 
shoulders, hips, hands, knees, arms, wrists, ankles, and 
right foot.  

Hence, there remain no allegations of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of these issues and 
they are dismissed.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In March 2002, November 2003, April 2006, and May 2008 
letters, he was notified of the information and evidence 
needed to substantiate and complete the claims on appeal.  
Additionally, the April 2006 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, complete initial 
notice was issued prior to the August 2002 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained service 
treatment records, as well as VA and non-VA medical records.  

He has also been afforded VA medical examination on several 
occasions, most recently in March 2009.  The Board notes that 
the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and 
is adequate for purposes of this appeal.  The Board is not 
aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, he has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of VA's notices or other development.  See 
Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  


ORDER

Entitlement to a rating of 20 percent, but no higher, for a 
gunshot wound to the left foot prior to April 15, 2004, is 
granted subject to the laws and regulations granting the 
award of benefits.  

Entitlement to a rating in excess of 20 percent for a gunshot 
wound to the left foot is denied.  

Entitlement to an effective date of September 19, 2001, for 
the award of a separate compensable rating for neuralgia of 
the left foot secondary to a gunshot wound is granted.  

Entitlement to an effective date of September 19, 2001, for 
the award of a separate compensable rating for a residual 
scar of the left foot secondary to a gunshot wound is 
granted.  

Entitlement to a TDIU is granted.  

The appeals as to the remainder of the issues are dismissed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


